DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed application (foreign priority applications JP 2018-218357 filed November 21, 2018) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements filed on November 19, 2019 and October 21, 2020 have been considered. Initialed copies of Form 1449 are enclosed herewith. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-readable non-transitory storage medium” (i.e. a machine), claim 9 is directed to “an information providing method” (i.e. a process), and claim 10 is directed to “an information providing device” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “providing information,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“acquiring physical information of a user; and 
determining whether or not it is effective to apply an assistance device assisting in a personal motion to the user on the basis of the acquired physical information.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer;” is claimed, as this is merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “providing information,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer;” is claimed, this is a generic, well-known, and conventional data gather computing element. As evidence that this is a generic, well-known, and conventional data gathering computing element, Applicant’s specification discloses this in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such an additional element to satisfy 35 U.S.C. § 112(a). Furthermore, “a computer” as described in para. [0041] of the written description of the specification as originally filed discloses the following: “[0041] The terminal device 20 is a device that is used by a user. Examples of the terminal device 20 include a mobile phone such as a smartphone, a tablet computer, a notebook computer, or a desktop computer.”
In other words, the Applicant’s specification discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-8 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-8 are also rejected under 35 U.S.C. § 101, based on their respective dependency to claim 1. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoya, et al., (hereinafter referred to as “Yokoya,” US 2018/0001485).
Regarding claim 1, and substantially similar limitations in claims 9 and 10, Yokoya discloses a computer-readable non-transitory storage medium storing a program, the program causing a computer (see para. [0010]: It should be noted that general or specific embodiments may be implemented as a system, a method, an integrated circuit, a computer program, a storage medium, or any selective combination thereof; see para. [0194:] In the first embodiment, for example, the load tendency data generation unit 15, the load correction section 18, the user movement intention estimation section 19, the driving force calculation section 20, and the actuator control section 21 may be achieved by including a memory (not illustrated) storing programs for achieving these components and a processing circuit (not illustrated) corresponding to a processor such as a central processing unit (CPU) and executing the programs using the processor) to: 
acquire physical information of a user (see para. [0079] a physical information estimator that estimates physical information regarding the user; see para. [0291]: The user notification unit 27 notifies the user of at least either the physical information or the user's intended type of movement. More specifically, the user notification unit 27 obtains the estimated physical information from the physical information estimation section 25. The user notification unit 27 also obtains the information regarding the user's intended type of movement from the user movement intention estimation section 19); and 
determine whether or not it is effective to apply an assistance device assisting in a personal motion to the user on the basis of the acquired physical information (see para. [0080]: in which the corrector may correct the load on the basis of the estimated physical information; see para. [0081]: With this configuration, a degree of correction can be adjusted on the basis of the physical information, and it becomes possible to assist the user in walking in accordance with the user's level of physical ability).
Per claim 10, the Applicant’s “an acquirer” is described in para. [0033] of the written description as originally filed as “a communicator 11 (an acquirer).” Yokoya discloses “a user notification unit 27,” in para. [0291], previously discussed above. Under a theory of broadest reasonable interpretation, the Applicant’s limitation is reasonably understood as “the user notification unit 27,” which obtains and notifies a user’s physical information. As such, the metes and bounds of the Applicant’s limitation is reasonably anticipated within the prior art of Yokova.
Also claim 10, the Applicant’s “a first determiner” is described in para. [0033] of the written description as originally filed as “a first determiner 12, a second determiner 16, and a storage 17. Each of these components is realized, for example, by a hardware processor such as a central processing unit (CPU) executing a program (software).” Yokoya discloses “a processing circuit,” in para. [0194], previously discussed above. Under a theory of broadest reasonable interpretation, the Applicant’s limitation is reasonably understood as “a processing circuit,” which corresponds to a processor such as a central processing unit (CPU). As such, the metes and bounds of the Applicant’s limitation is reasonably anticipated within the prior art of Yokova.

Regarding claim 2, Yokoya discloses wherein the program is configured to cause the computer to determine whether or not it is effective to apply the assistance device to the user in a case where the physical information includes information on skeletal movement trouble of the user (see para.[0053]: The present inventors have found that, even if a user is staggering, the user's intended type of movement can be detected by accumulating information regarding movement operations of a walking assist robot (e.g., movement directions and movement speeds). The present inventors have then arrived at the following aspects of the present disclosure in order to cause a robot to move in accordance with the user's intended type of movement on the basis of the accumulated information regarding the movement operations even if the user is staggering).

Regarding claim 3, and substantially similar limitations in claim 4, Yokoya discloses wherein the assistance device is a walking assistance device (see para. [0122] FIG. 1 is a diagram illustrating the appearance of a walking assist robot 1 (hereinafter referred to as a “robot 1”) according to a first embodiment. FIG. 2 illustrates a user walking with the assistance of the robot 1), and the program is configured to cause the computer to determine that it is effective to apply the assistance device to the user in a case where there is periodicity in a walking motion of the user indicated by the physical information ([0064]: With this configuration, the load can be corrected on the basis of the tendency data, and it becomes possible to assist the user in walking more comfortably; see para. [0251]: The stride is calculated on the basis of a movement distance between toe-off points. The movement distance between toe-off points is calculated, for example, on the basis of the waveform information regarding the handle load and the information regarding the driving forces. As described above, the waveform information regarding the handle load and the cycle of walking change in accordance with each other. For example, the physical information estimation section 25 counts a period from a positive peak to a next positive peak of the force Fz+ as a step in the waveform information regarding the handle load and determines whether the step corresponds to the left foot or the right root on the basis of the force Fx and/or the moment Mz. Next, the physical information estimation section 25 calculates a movement distance for each step on the basis of the information regarding the driving forces).

Regarding claim 5, Yokoya discloses wherein the program is configured to cause the computer to determine a type of assistance device suitable for the user on the basis of the acquired physical information in a case where it has been determined that it is effective to apply the assistance device to the user (see para. [0287] In this example, the load correction section 18 may determine, on the basis of the user's physical information, which age group the user's level of physical ability falls into, and set the threshold according to the age group. If the load correction section 18 determines, on the basis of the user's physical information (walking speed, pace, or the like), that the user's level of physical ability corresponds to the level of physical ability of the age group of 60 to 69 years old, for example, the load correction section 18 may set the threshold for the load in the forward direction to 10 N and the threshold for the fluctuation in the forward direction to 1.2 Hz).

Regarding claim 6, and substantially similar limitations in claim 8, Yokoya discloses wherein the program is configured to cause the computer to: further acquire a result which is an answer of the user to a question about the physical information; and determine whether or not it is effective to apply the assistance device to the user on the basis of both the acquired answer result and the acquired physical information (see para. [0287] In this example, the load correction section 18 may determine, on the basis of the user's physical information, which age group the user's level of physical ability falls into, and set the threshold according to the age group. If the load correction section 18 determines, on the basis of the user's physical information (walking speed, pace, or the like), that the user's level of physical ability corresponds to the level of physical ability of the age group of 60 to 69 years old, for example, the load correction section 18 may set the threshold for the load in the forward direction to 10 N and the threshold for the fluctuation in the forward direction to 1.2 Hz).
Regarding claim 7, Yokoya discloses wherein the program is configured to cause the computer to generate a page on which an answer to a question about the physical information is able to be input and a page on which measurement data regarding a body is able to be acquired (see para. [0295]: A case in which the user notification unit 27 includes a speaker will be described. After the physical information is obtained, the user notification unit 27 may output a message such as “Your walking speed is XX km/h”, “Your pace is YY steps/min”, or “Your right leg muscle is weak” through the speaker. In addition, after the handle load is corrected on the basis of the physical information and the user's intended type of movement is estimated, the user notification unit 27 may output a message such as “Assisting you”, “Changing control for you”, “Applying brakes”, “Suppressing stagger”, or “Stabilizing” through the speaker. The messages to be output through the speaker are not limited to these).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 5, 6 and 9 recite the limitation “the acquired physical information.” The limitation “physical information,” is originally introduced in claim 1 and 9, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 9. Therefore, claims 1, 5, 6 and 9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-8 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 6 recites the limitation “the acquired answer result.” The limitation is not previously introduced in claim 1 or 6. As such, the limitation lacks antecedent basis. Therefore, claim 6 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 7 recites the limitation “a page.” The limitation is originally introduced in claim 7. As such, the subsequent limitation is either (1) not following antecedent basis; or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 7. Therefore, claim 7 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715